Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/10/2020, pertaining to independent claim 11 have been fully considered but they are not persuasive. Newly presented claim language of claim 11 is still found to be read upon by Park.  See the rejection(s) below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 11, 14-16 and 26 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Park 2016/0353593.
Regarding claim 11, Park discloses a computer housing (Figs 1-8) comprising a housing frame (80, Fig 2a) including a first cover and the second cover (first cover 90, second cover 120 Fig 4), wherein the first and the second (84) that are removable from the housing frame (as depicted Figs 4, 6) and, in a mounted state (Fig 4), each cover an interior space of the computer housing, to the outside (second cover covers an interior space in lower middle area, while first cover covers the broader area there-above, see Fig 4), wherein the first cover comprises a first operating mechanism (200 (that is disposed on portion 90) as depicted Fig 4) that releases engagement of the first cover on the housing frame (see Fig 4) and the second cover comprises a second operating mechanism (other 200 (that is disposed on portion 120) as depicted Fig 7) that releases engagement of the second cover, on the housing frame (see Figs 6, 7), the first cover and the second cover each are removable from the housing frame when the respective engagements are released (as depicted Figs 4 and 8), in a mounted state of the first cover and the second cover, the first cover hides the second operating mechanism of the second cover (see Fig 3), and when the first cover is removed (Fig 6), the second operating mechanism of the still mounted second cover is operable from outside (second operating mechanism is implicitly operable from outside, being reachable/accessible to pull off and disengage, Figs 3, 6) such that the engagement of the second cover is releasable (placement of the first cover does not prevent release of second cover’ engagement, Figs 3 with respect to Fig 6), and the second cover is removable from the housing frame (as depicted Fig 8).
Regarding claim 14, Park discloses the computer housing according to claim 11, wherein the operating mechanism of the second cover comprises a resilient flap (330, Fig 11b) and an engagement means (210, Fig 11a), in the mounted state, the resilient flap is engaged with the engagement means (Fig 11c), and the engagement of the resilient flap with the engaging means is releasable by operating the resilient flap against a spring force (spring force from elastic force of 330).
Regarding claim 15, Park discloses the computer housing according to claim 11, wherein the interior space that is covered by the second cover comprises a shield plate that shields components accommodated in the interior space to the outside (shield plate portion 85 and/or including 101 that shields/protects components that are behind portion 84 indirectly from impact from outside).
Regarding claim 16, Park discloses the computer housing according to claim 15, wherein the shield plate is fixed by releasable fastening means at the housing frame (portion 101 is fixed to 85 par 0119), and the shield plate may be removed from the housing frame by releasing the fastening means when the second cover is removed (removed as depicted Figs 6-9).
Regarding claim 26, Park discloses the computer housing according to claim 14,    wherein the interior space that is covered by the second cover comprises a shield plate that shields the components accommodated in the interior space to the outside (shield plate portion 85 and/or including 101 that shields/protects components that are behind portion 84 indirectly from impact from outside).

Allowable Subject Matter
Claims 12-13 and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter, the claims include the specific limitations provided:
Claim 12.  The computer housing according to claim 11, wherein, in a mounted state, the first cover is lockable by a lock at the housing frame such that it is not possible to remove the first cover from the housing frame in the locked state.
*Claims 21-22 and 24 depend, from claim 12 and is therefore allowable for at least the same reasons. 
Claim 13. The computer housing according to claim 11, wherein the first cover is pivotable regarding the housing frame to remove it, while the second cover is slidable regarding the housing frame to remove it.
*Claim 23 and 25 depend, from claim 13 and is therefore allowable for at least the same reasons. 
Claims 17-20 and 27-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The specific teaching of newly amended claim 17, i.e. “such that an engagement of the operating mechanism at the housing frame cannot be released…” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. 
*Claims 18-20 and 27 depend, either directly or indirectly, from claim 17 and are therefore allowed for at least the same reasons.
The specific teaching of previously objected claim 28, which has been re-written into independent form, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEN E MORRISON/Examiner, Art Unit 2841                                                                                                                                                                                                        
/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
March 13, 2021